Title: To Thomas Jefferson from Richard Söderström, 19 August 1793
From: Söderström, Richard
To: Jefferson, Thomas



Sir
Philadelphia 19. Augt: 1793.

It is my Duty to represent that the Swedish Schooner Jane commanded by Benjn. Stanners and owned by Richard Barden, Burghers of the Island of St. Bartholomew and Subjects of the King of Sweden lately loaded in Philadelphia by Mr: Robt: Ralston with Lumber, Flour, Bees wax and Sugar the Property of the Said Ralston was in her Voyage from hence to Fayal on Saturday last Captured about 5. Leagues from Land by a privateer called the Petit Democrat un lawfully fitted out in the Port of Philadelphia, and has been brought in to the Said Port where she now Rides. That the Said Privateer took out of the Said  Schooner, three Negro Slaves the Property of the Said Barden and two White Sailors of what Nation I know not. Under these Circumstances I trust there will be an immediate order for the Restoration of the Vessell and Cargo—and I have the Honor to remain with Respect Sir Your most Obd: Hble. Servt

Richd: SöderströMHis Swed: Majs: Consul in America

